Appeal from an order of the Supreme Court, Monroe County (John J. Ark, J.), entered February 10, 2015. The order denied the motion of defendants Corbritt Management Services, Inc. and David Stasaitis, individually and as CEO of Corbritt Management Services, Inc., to dismiss the complaint against them.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 25, 2016, and filed in the Monroe County Clerk’s Office on July 15, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P., Lindley, Curran, Troutman and Scudder, JJ.